Citation Nr: 1120876	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-38 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, granted an increase to 20 percent for the service-connected degenerative disc disease of the lumbar spine, effective July 18, 2006.  

In his November 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in February 2009, he canceled his request.

In a December 2008 rating decision, the RO granted service connection for radiculopathy of the left lower extremity and assigned a separate 20 percent rating, effective July 18, 2006.  Additionally, in a May 2009 rating decision, the RO granted a temporary total rating based on surgical treatment requiring convalescence from September 15, 2008 through December 31, 2008.  The 20 percent rating was continued effective January 1, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In conjunction with his claim for an increased rating for his service-connected degenerative disc disease of the lumbar spine, the Veteran was afforded a VA examination in October 2006.  He was also provided a VA peripheral nerves examination in August 2008.  Private medical reports show that the Veteran underwent a hemilaminectomy on September 15, 2008, and as noted above, the Veteran was granted a temporary total rating from this date through December 31, 2008.  However, he was not afforded another VA examination to assess the severity of his service-connected disability after the surgical procedure.  Consequently, the Board finds that the medical evidence is not sufficient upon which to decide the claim.  As such, the Board concludes that another VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655.  

Ongoing VA medical records and any additional evidence to support the claim should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for degenerative disc disease of the lumbar spine loss disability since September 2008.  After securing the necessary release, the RO should obtain these records, including VA outpatient reports during the appeal period.  

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA orthopedic examination to determine the current severity of his degenerative disc disease of the lumbar spine.  The claims file must be made available to the examiner for review prior to the examination.  A complete description of his symptoms should be obtained from the Veteran.  All manifestations and incapacitating episodes should be documented.  The examination report should specifically indicate the range of motion of the spine and the effect of pain on motion.  The examiner should also specifically note all neurological abnormalities, including the nerves affected and the extent of any paralysis (complete or incomplete) associated therewith.  A complete rationale should be provided for any opinion expressed.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim for entitlement to an increased rating for degenerative disc disease of the lumbar spine.  If the full benefit sought on appeal is not allowed, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

